DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 30 is objected to because of the following informalities:  A sequence search indicates that SEQ ID NO: 4 and SEQ ID NO: 5 only contain two miR binding sites.  Appropriate correction is required.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Great Britain on 9/7/17.  It is noted, however, that the petition under 37 CFR 1.55(f) was dismissed.

Response to Arguments
Applicant’s arguments, see pages 6-11, filed 5/19/21, with respect to the rejection(s) of claims under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of an updated search for the term “oncolytic viral virulence factor, or an equivalent, or homologue thereof” and the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 23, 25-26, 29-30, 65, 68, and 76-81 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claimed invention embraces an isolated mRNA comprising at least one coding sequence encoding at least one polypeptide wherein said polypeptide is an oncolytic viral virulence factor, or an equivalent thereof, or a homologue thereof.
In addition, new claims 76-81 further define that the polypeptide is a ribonucleotide reductase or a viral gene product from any one of the Groups I-VII of the Baltimore classification viruses and equivalent or homologue thereof.  Applicant asserts that original claims 1 and 2 and pages 3, 17, 31, 32, 35, and 37 provide support for the limitations.
A review of original claims 1 and 2 indicates that there is support for a delivery particle comprises amino alcohol lipidoids, but does not disclose oncolytic viral virulence 
The applicants appear to contemplate using an oncolytic viruses in cancer cells (e.g., pages 6-7 and Table 1 of the specification).  The viruses can be attenuated by deletion of one or more virulence genes, and the mRNA sequence may code for the one or more virulence genes or an equivalent thereof.  The mRNA can be US3 or code for ICP6.  Page 17 of the specification provides a definition for ‘virulence gene’ or ‘virulence factor’ as used herein refers to a gene or gene product which aids in the replication of a therapeutic virus such as an oncolytic virus within or lysis of the cells which it infects.  Several virulence factors have cellular or other equivalents which can compensate for the function of these genes if lacking in the viral genome.  (NOTE: while the specification provides this statement, the specification does not appear to provide any cellular or other equivalents which can compensate for the function of these viral genes).  A search of the prior art does disclose that these are commonly known to the skilled artisan. For example, see Singh et al. Indian J Med Res. 2012 Oct; 136(4): 571–584).  The last two paragraphs of page 17 of the specification provide a number of functions that can be embraced by the sequences. 
Virulence factors may typically be viral genes encoded by the viral genome. Virulence factors may be involved in functions such as intracellular immune system suppression and evasion, viral genome replication, the spread or transmission of virions, the production or assembly of structural coat proteins, the activation of viruses in a latent state, the prevention of viral latency, and the 
In specific embodiments of the present invention the compositions enhance or sustain the oncolytic potency of a virus in a tumor located within an organ through differential expression of protein or polypeptide that enhances virion replication preferentially in the tumor.  In further embodiments of the invention the compositions may encode a gene product that controls the interaction between host immune cells and oncolytic virus within a tumor.  In yet a further embodiment, the compositions of the invention can be used to produce gene products that modulate differential patterns of oncolytic virus activity as well as expression of immune co-stimulatory molecules that are administered via the virion, exogenously or via a delivery particle of the invention.  Some viruses maybe modified with exogenous virulence genes which increase their ability to replicate, lyse cells and spread.  
In addition, Table 3 provides a list of virulence genes commonly added, mutated, or deleted in oncolytic viruses.  There is a variation amongst the genes in table 3 because the expression of some increase apoptosis while the expression of others decrease apoptosis.  See pages 573 of Singh (supra).
With the respect to oncolytic viral virulence factors embraced by the claimed invention, the specification does not appear to provide a definition for the term ‘equivalent thereof’ or ‘homologue’.  The broadest reasonable interpretation of these two 
The specification does not disclose any essential nucleotides of any nucleotide sequence or any essential amino acids from a viral virulence protein.  In view of the functions provided in the last two paragraphs on page 17, there is a large variation of function amongst species embraced by the terms.  While there appears to be several known virulence genes as shown in table 3, the table appears to provide prior art that mutated these genes in oncolytic viruses.  
There is no guidance in the instant disclosure for what nucleotides or amino acids can be modified in an oncolytic viral virulence factor and have the claimed functional limitation.  The written description requirement for the claimed genus is not satisfied through sufficient description of a representative number of species.  The application does not provide a representative number of species that adequately described and considered representative of the entire genus.  Thus, there is substantial variation within the genus, and the applicants do not appear to describe a sufficient variety of species to reflect the variation within the genus.  See Enzo Biochem., 323 Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). See also MPEP §2163.
With respect to new claims 77 and 80, the specification provides limited disclosure of genus of viral genes products selected from any of the groups I-VII of the Baltimore classification.  A skilled artisan understands that Baltimore classification groups viruses together based on a combination of their nucleic acid, strandedness, sense, and method of replication.  The term in claims 77 and 80 embraces any known virus.  Tables 1 and 3 provide a limited description of subspecies of viruses or viral genes embraced by the limitation.  The contemplation of this term in the specification appears to be directed to any virus.  The specification does not provide any essential structure(s) of mRNA(s) or protein(s) from any one of the groups I-VII of the Baltimore classification to represent the genus of oncolytic viral virulence factors.  The genus embraces a very large number of viruses having different genes.  While several oncolytic viral virulence proteins are known from in the prior art and disclosed in the prior art, there is considered to provide limited description because of large number of viruses embrace by the term.  There is no description in the instant disclosure for what nucleotides or amino acids can be modified in a viral gene product of a genus of viruses and have the claimed functional limitation.
In addition, the term ‘ribonucleotide reductase’ in claims 78 and 81 is broader than viral ribonucleotide reductase disclosed in table 3 and reads on mammalian (e.g., 
In view of the foregoing, it is clear that the instant specification fails to convey that the inventors had possession of the genus of oncolytic viral virulence factor or an equivalent or homologue thereof recited in the instant claims as of the effective filing date sought in the instant case. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 23, 25, 26, 29, 65, 68, and 76-81 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty et al. (WO 2016/100812, of record) taken with Singh (Indian J Med Res 2012, 136: 571-584).
‘812 discloses making a polynucleotide comprising a nucleotide sequence having at least one terminal modification (pages 13-14, 57, 64-65, 75-94, 130, 216-217 and 338-339).  These polynucleotides avoid the problems in the art and are useful for optimizing nucleic acid-based therapeutics while retaining structural and functional integrity, overcoming the threshold of expression (page 2). The polynucleotide can encode a cytokine or all or part of a positive-sense or negative sense stranded RNA virus genome (pages 261-285).  The terminal modification can 
While ‘812 contemplates using at least three miRNA binding sites and a mRNA construct comprising at least two different miRNA bindings sites, ‘812 does not specifically teach using at least three different miRNA binding sites in the construct and wherein the mRNA encodes a viral virulence factor, equivalent thereof or homologue thereof.

It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of ‘812 taken with Singh, namely to use at least three different miRNA binding sites and a viral virulence factor in the construct and arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to study the function of these constructs in a cancer cell line or a population of cells containing cancer cells.  A person of ordinary skill in the art would have been motivated to use at least three different miRNA binding sites to optimize the modulation of the virulence factor in the population of cells.  A person of ordinary skill in the art would have been motivated to make the construct comprise an additional sequence (another therapeutic sequence or maker gene) to observe an additive effect in a cell or to assist in locating the construct in cells.  One of ordinary skill in the art would have been to try a miRNA binding site from the group consisting of miR-122, miR-124a, miR-125, miR-375, and let-7 since these microRNAs are involved in cancer.  One of ordinary skill in the art would have been motivated to make a composition comprising the mRNA and a carrier for storage or future usage.  It would have been obvious to a person of ordinary skill in the art to make an aminoalcohol lipidoids to deliver the mRNA to a cells since they are useful for the delivery of polynucleotides due to the amino moiety of the lipidoids and these lipidoids can successfully deliver an mRNA to cells.
prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 23, 25, 26, 29, 30, 65, 68, and 76-81 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 10, 12-15, 19 and 46-50 of copending Application No. 16/970,888 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth in the final rejection mailed on 3/19/21, which is incorporated herein.  In addition, a person of ordinary skill in the art looking for how to deliver the mRNA to cells would arrive at the definition on page 13 of the specification of ‘888 for using aminoalcohol lipidoids as set forth in claim 15 of ‘888.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 5/19/21 have been fully considered but they are not persuasive because applicant does not address the merits of the provisional .



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635